           Case 1:15-cv-01756-KPF Document 305 Filed 11/16/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    GEO-GROUP COMMUNICATIONS, INC.,

                                 Plaintiff,
                                                                   15 Civ. 1756 (KPF)
                          -v.-
                                                                 OPINION AND ORDER
    VIPIN SHAH,

                                 Defendant.

KATHERINE POLK FAILLA, District Judge:

        Before the Court is Plaintiff’s second motion for reconsideration. (See

Dkt. #297-298). 1 By Opinion and Order dated September 25, 2020, the Court

denied Plaintiff’s first motion for reconsideration, in which motion Plaintiff

sought, in relevant part, to reopen the case against Defendants 728 Melville

Petro LLC (“Melville”), Kedis Enterprises LLC (“Kedis”), JMVD Hillside LLC

(“JMVD,” and together with Melville and Kedis, the “LLC Defendants”); to join

non-party Sanjiv Chand (“Chand,” and together with the LLC Defendants,

“Respondents”); and to file a fourth amended complaint asserting claims of

fraud on the court and fraudulent conveyance against Respondents. (See Dkt.

#295). 2



1       For ease of reference, Plaintiff’s brief is referred to as “Pl. Br.” (Dkt. #298), Respondents’
        joint brief in opposition is referred to as “Resp. Opp.” (Dkt. #303), and Plaintiff’s reply is
        referred to as “Pl. Reply” (Dkt. #304).
2       The LLC Defendants were previously dismissed from this suit in an Opinion and Order
        dated July 26, 2016. See Geo-Grp. Commc’ns, Inc. v. Chopra, No. 15 Civ. 1756 (KPF),
        2016 WL 4098552, at *5-7 (S.D.N.Y. July 27, 2016) (“Geo-Group II”). In its first motion
        for reconsideration, Plaintiff also sought reconsideration of the Court’s July 30, 2018
        Opinion and Order, see Geo-Grp. Commc’ns, Inc. v. Chopra, No. 15 Civ. 1756 (KPF),
        2018 WL 3632498, at *4 (S.D.N.Y. July 30, 2018) (“Geo-Group III”), granting summary
        judgment to Defendant M. Shah (see Dkt. #274, 288).
       Case 1:15-cv-01756-KPF Document 305 Filed 11/16/20 Page 2 of 6




      The Court denied Plaintiff’s first motion for reconsideration in full,

holding that Plaintiff had failed to meet the standard for reconsideration under

Federal Rule of Civil Procedure 54(b), and that Plaintiff had failed to

demonstrate good cause to amend the complaint pursuant to Federal Rules of

Civil Procedure 15 and 16. See Geo-Grp. Commc’ns, Inc. v. Shah, No. 15 Civ.

1756 (KPF), 2020 WL 5743516, at *9-18 (S.D.N.Y. Sept. 25, 2020) (“Geo-Group

IV”). Now, citing “certain matters” that Plaintiff believes the Court “overlooked”

in Geo-Group IV (Pl. Br. 1), Plaintiff attempts to take “‘yet another bite at the

apple,’” Geo-Group IV, 2020 WL 5743516, at *13 (quoting Official Comm. of

Unsecured Creditors of Color Tile, Inc. v. Coopers & Lybrand, LLP, 322 F.3d 147,

167 (2d Cir. 2003)). The Court has carefully reviewed the parties’ submissions

and is not persuaded that it overlooked controlling legal authority or factual

data that would change its decision, or that reconsideration is needed to

correct clear error. Plaintiff’s motion is therefore denied.

      “The decision to grant or deny a motion for reconsideration is within the

sound discretion of the district court.” In re Optimal U.S. Litig., 813 F. Supp. 2d

383, 403 n.6 (S.D.N.Y. 2011) (quoting Patterson v. United States, No. 04 Civ.

3140 (WHP), 2006 WL 2067036, at *1 (S.D.N.Y. July 26, 2006)). Under Local

Rule 6.3, the moving party must “point to controlling decisions or data that the

court overlooked — matters, in other words, that might reasonably be expected

to alter the conclusion reached by the court.” Shrader v. CSX Transp. Inc., 70

F.3d 255, 256-57 (2d Cir. 1995) (internal citations omitted) (noting that the




                                         2
       Case 1:15-cv-01756-KPF Document 305 Filed 11/16/20 Page 3 of 6




standard for granting motions for reconsideration is “strict”); accord Van

Buskirk v. United Grp. of Cos., Inc., 935 F.3d 49, 54 (2d Cir. 2019).

      Compelling reasons for granting a motion for reconsideration are limited

to “an intervening change of controlling law, the availability of new evidence, or

the need to correct a clear error or prevent manifest injustice.” Virgin Atl.

Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)

(internal quotation marks and citation omitted); accord Kolel Beth Yechiel

Mechil of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 108 (2d Cir. 2013).

A motion for reconsideration is “not a vehicle for relitigating old issues,

presenting the case under new theories, securing a rehearing on the merits, or

otherwise taking a ‘second bite at the apple[.]’” Analytical Surveys, Inc. v.

Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (quoting Sequa Corp. v.

GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998)).

      Plaintiff argues that the Court overlooked Plaintiff’s allegations that

Chand and non-party Jessie Gupta made false statements in sworn affidavits

submitted to the Court in connection with briefing submitted to support the

LLC Defendants’ motion to dismiss. (Pl. Br. 2; Pl. Reply 8-9). But the Court

did not overlook Chand’s affidavit, Gupta’s affidavit, or Plaintiff’s allegations of

fraud. Rather, the Court considered this issue and determined that the

evidence Plaintiff advanced to support its argument was not “new evidence”

such that reconsideration was warranted, and that in any event Plaintiff had

failed to demonstrate that it had pursued the evidence with the proper

diligence. See Geo-Group IV, 2020 WL 5743516, at *11-12, *14-15. Because


                                          3
          Case 1:15-cv-01756-KPF Document 305 Filed 11/16/20 Page 4 of 6




the Court did consider the allegedly false statements that Plaintiff now argues

were overlooked, Plaintiff offers no new evidence and points to no change in

controlling law that justifies reconsideration of Geo-Group IV.

      Even assuming Plaintiff met the standard for a motion for

reconsideration of Geo-Group IV — and Plaintiff has not — Plaintiff’s motion

for reconsideration fails on the merits. In Geo-Group IV, Plaintiff raised the

same arguments it raises here: namely, that Chand and Gupta made false

statements in their affidavits to conceal the fact that Melville was a shell

company. (See, e.g., Dkt. #273, 288). The Court has already considered this

argument on the merits and rejected it. In Plaintiff’s first motion for

reconsideration, Plaintiff cited “[p]ublic records relating to the LLC Entities.”

Geo-Group IV, 2020 WL 5743516, at *11, as evidence to demonstrate that

Melville was a shell company and therefore that Chand and Gupta submitted

false statements in their affidavits. (See also Dkt. #273, 274, 288, 289). The

public records at issue were, for the most part, filed publicly in 2014 and 2015

(see, e.g., Dkt. 289, Ex. A-D), and the LLC Defendants were dismissed in 2016,

Geo-Group II, 2016 WL 4098552, at *5-7. As the Court explained in Geo-Group

IV, this evidence does not justify reconsideration, as “publicly available

documents are not considered new evidence because they are ‘discoverable

through the exercise of reasonable diligence.’” Geo-Group IV, 2020 WL

5743516, at *12 (quoting LaSalle Bank Nat’l Ass’n v. Capco Am. Securitization

Corp., No. 02 Civ. 9916 (RLC), 2006 WL 177169, at *2 (S.D.N.Y. Jan. 25,

2006)).


                                         4
       Case 1:15-cv-01756-KPF Document 305 Filed 11/16/20 Page 5 of 6




      In support of the instant motion, Plaintiff argues that even though the

relevant information about the LLC Defendants was publicly available and

therefore not new, it had “no reason ... to do an investigation to determine

whether [Melville] had been dissolved.” (Pl. Reply 7). Even setting aside that

the public records were available well before the LLC Defendants were even

dismissed from this suit, Plaintiff conceded that it first learned of the key fact

that motivates this motion at M. Shah’s deposition on August 11, 2017. (See

Pl. Br. 10). See also Geo-Group IV, 2020 WL 5743516, at *14. The Court

already considered and rejected Plaintiff’s argument that its delay in identifying

this evidence was justified. As the Court explained in Geo-Group IV, where

Plaintiff raised the same arguments about purportedly new evidence, Plaintiff

has already

              acknowledged to the Court that it opted not to pursue
              this evidence until more than a year after first becoming
              aware of these items (and their significance), and almost
              six months after the Court’s summary judgment
              decision. Indeed, ... Plaintiff conceded that it was a
              strategic choice to move forward with summary
              judgment rather than to pursue these avenues for
              further discovery.

Id. at *12. The same is true here, and Plaintiff still offers no excuse for its

unreasonable delay in identifying publicly available evidence. (See generally Pl.

Br., Pl. Reply). 3 Instead, Plaintiff reiterates the same arguments that it


3     Plaintiff says it had no reason to know of the specific fact that Melville was likely a shell
      company until October of 2019, when it “was in the midst of preparing its motion
      papers” in support of summary judgment. (Pl. Br. 11). But this assertion fails to
      explain why Plaintiff failed to pursue evidence of the LLC Defendants’ fraud and/or
      Chand’s false statements promptly after learning from M. Shah in August of 2017 that
      the antecedent debt at issue in the instant motion was not, in fact, discharged by an
      allegedly fraudulent transfer. See Geo-Group IV, 2020 WL 5743516, at *12. If Plaintiff

                                                5
         Case 1:15-cv-01756-KPF Document 305 Filed 11/16/20 Page 6 of 6




advanced in its first motion for reconsideration, focusing on evidence that it

has already admitted failing to pursue with the necessary diligence. 4

Therefore, even if Plaintiff had pointed to new evidence, a change in law, or

clear error in Geo-Group IV to correct, Plaintiff’s second motion for

reconsideration would still fail on the merits.

      For the foregoing reasons, Plaintiff’s motion for reconsideration is

DENIED. The Clerk of Court is directed to terminate the motion at docket

entry 297.

      SO ORDERED.

Dated:       November 16, 2020
             New York, New York                     __________________________________
                                                         KATHERINE POLK FAILLA
                                                        United States District Judge




      were diligently pursuing its first motion for reconsideration against the LLC Defendants
      (and thus, pursuing evidence of fraud, including this evidence), it would not have
      waited more than two years — after a complete round of summary judgment briefing —
      to look into the publicly available corporate histories of the beneficiaries of the alleged
      fraud. See, e.g., Rockland Exposition, Inc. v. All. of Auto. Serv. Providers of N.J., 894 F.
      Supp. 2d 288, 341 (S.D.N.Y. 2012) (finding that delay of 11 months merited denial of
      motion for reconsideration).
4     Plaintiff also argues that evidence obtained from non-party Neminath and from
      Neminath’s accountant further constitute new evidence that justifies reconsideration.
      (Pl. Reply 7-8). The Court has already addressed and rejected these arguments at great
      length in Geo-Group IV. See 2020 WL 5743516, at *11-14. Plaintiff offers no new
      argument on this issue, and thus reconsideration on this basis is not justified.

                                               6
